Citation Nr: 1100848	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  97-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include a neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Bergmann & 
Moore LLC


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from July 
28, 1978 to November 3, 1978.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied service connection for a neuropsychiatric 
disorder.  

This case was most recently before the Board in April 2009, and 
the Board issued a denial of the benefit sought.  A Joint Motion 
for Remand was filed with the United States Court of Appeals for 
Veterans Claims (Court) in May 2010.  In a May 2010 Court Order, 
the Court vacated and remanded the Board's April 2009 decision 
and the case has been returned to the Board.

The Veteran submitted additional evidence to the Board and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claim for service 
connection for a psychiatric disability encompasses all 
psychiatric symptomatology, regardless of how that symptomatology 
is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

When resolving all doubt in the Veteran's favor, competent 
evidence of a nexus between the Veteran's chronic acquired 
psychiatric disorder, currently diagnosed as recurrent major 
depression with psychotic features, and service is of record. 


CONCLUSION OF LAW

The Veteran's psychiatric disorder, to include recurrent major 
depression with psychotic features, was incurred as a result of 
the Veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans Claims 
Assistance Act of 2000 (VCAA) compliance is not warranted.  To 
the extent necessary, VA has fulfilled its duty to notify and to 
assist the Veteran in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  In view of 
the Board's favorable decision to grant service connection for a 
chronic acquired psychiatric disorder, no prejudice will result 
to the Veteran by the Board's consideration of this appeal.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

II.  Pertinent Law and Regulations 

The appellant asserts that, although there is a reported history 
of psychiatric problems prior to entry into service, he had not 
received treatment for a psychiatric disorder.  He maintains that 
he began to have severe psychiatric problems as a result of his 
military training, and that this represents in-service incurrence 
or, in the alternative, in-service aggravation.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
ACDUTRA, or for disability resulting from injury incurred during 
a period of inactive duty training (INADUTRA). 
38 U.S.C.A. §§ 101(24), 1131.

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The term "veteran" is defined, in relevant part, as "a person who 
served in the active military, naval, or air service . . . ." 38 
U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(22), (23); 38 C.F.R. § 3.6(a), (c), (d).

Accordingly, presumptions relating to certain diseases and 
disabilities (38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010)), such as the presumption of 
soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (2010)) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), apply only to periods of active military service.

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The law as interpreted under Cotant v. Principi, 17 Vet. App. 116 
(2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to 
rebut the presumption of sound condition upon entry into service 
under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. 
See Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004).

Mere history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a pre-existing 
condition. 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  
The Court has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Subsequently, however, the 
Court of Appeals for the Federal Circuit explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must consider 
"how strong the other rebutting evidence might be." Harris v. 
West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

In sum, the law as interpreted under Cotant v. Principi, supra, 
and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut 
the presumption of sound condition upon entry into service under 
38 U.S.C.A. § 1111, VA must now show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. 
See Wagner v. Principi, 370 F.3d. at 1096.

The appellant's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training and knowledge are competent to 
render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

III.  Analysis 

The Veteran's service treatment records clearly show the presence 
of a mental disturbance while the Veteran was in service.  The 
questions remaining before the Board is whether this condition 
pre-existed service and if so, whether the condition was 
aggravated by service or whether the condition was incurred in 
service and therefore, would be eligible for service connection.

Prior to service, the Veteran reported that he had a period of 
depression when he was 16.  The records show that he was unable 
to finish high school due to the depression.  

Upon entrance into service in June 1978, the Veteran was found to 
be healthy and no psychiatric abnormalities were noted.  He was 
found qualified for enlistment into the US Army Reserves.  
Shortly after the Veteran's entrance into service he was seen for 
psychiatric complaints.  On August 4, 1978 the Veteran reported 
that there was a curse on him and that everyone was out to hurt 
him, he also stated that he was homesick.  On August 5, 1978 the 
Veteran was counseled for his medical condition and did not 
respond to treatment.  The examiner recommended that he be sent 
to mental hygiene for evaluation or be released from service.  
The Veteran was admitted to the neuropsychiatric ward on August 
5, 1978 and reported that he had difficulty paying attention and 
was preoccupied with thoughts of his mother.  He denied a past 
history of psychiatric treatment.  On August 8, 1978 the 
Veteran's mother was contacted and she stated that the Veteran 
had no previous medical treatment and was always nervous.  On 
August 11, 1978 the examiner reported that this psychiatric 
hospitalization was the first psychiatric hospitalization for the 
Veteran.  He was brought in by his drill sergeant with the chief 
complaint of distant behavior and fluctuating ability to 
comprehend orders.  The examiner noted that the Veteran was 
psychiatrically well until 16, when he became depressed and heard 
voices.  The illness caused the Veteran to drop out of high 
school.  The examiner noted that in the four weeks prior to 
induction the Veteran felt slowed down and two weeks prior to 
induction he did not feel like his normal self.  When he was 
inducted in the reception station he began to experience 
hypersomnia, decreased interest, decreased energy and poor 
appetite.  He also heard voices.  The examiner diagnosed primary 
affective disorder, depressed type with psychosis.  He stated 
that the Veteran's illness was made worse by his entry into 
service, but service did not cause the illness.  The examiner 
noted that the Veteran was predisposed to depression because of 
the prior episode when he was 16.  

On October 16, 1978, the Physical Evaluation Board (PEB) found 
the Veteran unfit for military service due to a mental disorder 
with manifested on July 28, 1978.  The PEB noted a history of 
predisposition since adolescence, manifested by psychotic 
symptoms at age sixteen.  The PEB concluded that the Veteran's 
disability was not caused by a combat-related injury.  The final 
diagnosis upon separation was primary affective disorder, 
depressed with psychosis.  The precipitating stress of the 
primary affective disorder was noted to be basic training.  

Post service, in November 1978 the Veteran was seen at a private 
emergency room for shaking and a possible nervous disorder.  The 
examiners reported that he took psychiatric medication in service 
and was discharged after three weeks. 

In November 1996 the Veteran was afforded a hearing at the RO and 
for the first time indicated that he fell off monkey bars on the 
second day of boot and camp and fractured his nose.  He believed 
this injury caused his psychotic problems and he denied 
psychiatric treatment prior to entering service.  

In December 2000, the Veteran underwent VA psychological testing 
conducted by a neuropsychologist and clinical psychologists.  The 
VA examiners reviewed his claims files and service medical 
records.  The neuropsychologist pointed out that the August 1978 
MEB was unclear as to a pre-existing disorder.  The MEB 
determined that the psychiatric disability was incurred in 
service and did not exist prior to service.  Moreover, the MEB 
indicated that there was a prior episode of depression but failed 
to state when this occurred.  She also noted that the MEB report 
indicated that the precipitating stress was the appellant's entry 
into basic training, while the September 1978 PEB determined that 
the appellant had a psychotic depressive reaction that existed 
prior to service and was not aggravated by service.  In 
commenting on the results of the Minnesota Multiphasic 
Personality Inventory (MMPI), it was noted that the Veteran's 
diagnostic results showed signs of characterological dysfunction 
similar to that described by the appellant during his 
adolescence.  The appellant reported a history of legal 
difficulties that included arrests for speeding, theft, robbery, 
and disorderly conduct during high school.

Further, the diagnoses at Axis I were cognitive disorder, not 
otherwise specified (NOS) and, at Axis II, was borderline 
intelligence.  Risk factors in this case were head injury, 
hypertension, and mood disturbance.  However, the most likely 
risk factor was the [appellant's] head injury with possible post-
concussive syndrome.  Depressed mood and borderline personality 
characteristics may also be associated with his head injury, 
particularly if they did, in fact, fail to exist prior to 
service.

The examiners rendered an opinion that it was likely as not that 
[the appellant's] mild head injury with possible post- concussive 
syndrome contributed to the exacerbation of cognitive deficits 
and perhaps even negative personality attributes that existed 
prior to military service.

Also in December 2000, the Veteran underwent a VA psychiatric 
examination.  .  The Veteran reported falling off monkey bars 
while in service and being hospitalized for three months and 
treated for anxiety.  The examiner noted that the Veteran was 
treated for psychotic depression at the time.  The examiner 
stated that the Veteran has borderline intellectual functioning 
which likely occurred prior to his fall in the Reserve training 
boot camp.  However, the examiner added, it is as likely as not 
that a mild post-concussive syndrome occurring as a result of the 
fall may have exacerbated his premorbid low to borderline 
intellectual functioning and therefore, contributed to his later 
poor social and occupational functioning.  

The Veteran was afforded a VA examination in February 2005.  The 
examiner reviewed the Veteran's case file and found that it was 
less likely than not that the Veteran's pre-existing condition 
was permanently aggravated beyond its normal progression as a 
result of his active duty.  The examiner noted that the Veteran 
was referred for a psychiatric evaluation within two weeks after 
he reported for duty and there is no evidence of anything out of 
the ordinary happening which would have aggravated his condition 
beyond its normal progression.  He also noted that there was no 
evidence of a traumatic head injury in service as asserted by the 
Veteran.  In addition, the examiner noted that the only evidence 
of a pre-service psychiatric condition was the Veteran's mother's 
testimony.  The examiner conceded that the stress of being in 
service and away from home may have caused a temporary 
exacerbation of his condition.  

The Board requested an independent medical opinion and in January 
2009 the examiner found that the Veteran had difficulty 
maintaining employment prior to service and his failure to 
maintain employment subsequently cannot be attributed to his time 
in service.  The examiner stated that the pre-existing disorder 
lead to a three month hospitalization while in the military, but 
it is not clear if his symptoms were any different than when he 
was a teenager.  Furthermore, he stated that there was no 
worsening of the Veteran's symptoms when he was in the service 
since his symptoms were in remission at his psychiatric 
evaluation.  

The Veteran submitted his own privately obtained medical opinion 
in September 2010.  The examiner reviewed the medical records and 
interviewed the Veteran.  The examiner concluded that the Veteran 
had a decline in his capacity to function following his service.  
He stated affirmatively that the Veteran's psychiatric illness 
was permanently aggravated, if not caused by his service.  The 
examiner noted that prior to service he was found capable of 
functioning in any occupational environment and was 
psychiatrically sound and fit for active duty service.  
Subsequent to his Reserve service he was unable to function in 
any occupational setting.  He noted that the Veteran was seen in 
service to due his inability to attend to his superior officers.  
The examiner stated that there is no evidence in any report that 
the Veteran had been diagnosed with severe psychiatric disease 
prior to his service.  He emphasized that the condition prior to 
service was not impairing, whereas after service, the Veteran's 
life changed completely.  The Veteran reported that the 
depression when he was 16 was minor and that he fully recovered 
and went on to function in all aspects of his daily life.  The 
examiner recurrent severe diagnosed major depression with 
psychotic features. 

After a full review of the record, the Board concludes that the 
evidence is in equipoise as to whether the Veteran's current 
psychiatric disorder existed prior to service or had its onset 
during his period of ACDUTRA.  The evidence shows conflicting 
history provided by the Veteran regarding a history of depression 
in service.  However, there is no documented evidence of a 
psychiatric diagnosis prior to service.  The VA examiner in 
December 2000 noted service records were unclear as to whether 
there was a preexisting psychiatric disorder and the post-service 
medical opinions are also divided on that question.  The medical 
opinion are also divided as to whether the current psychiatric 
condition had its onset in service.  While the VA and IME 
opinions concluded that the onset was not in service, the 2009 
private opinion includes a detailed discussion of the evidence 
and essentially concludes that the Veteran's psychiatric disorder 
had its onset in service.  The private September 2010 
psychiatrist indicated that he conducted a comprehensive 
evaluation of the Veteran's medical records and discuss the 
relevant medical evidence and opinions of record.  He examined 
the Veteran and provided a detailed report explaining his 
rational for concluding that the Veteran current psychiatric 
disorder had its onset during service.  This evidence has equal 
weight with the other opinions of record.  In addition, the 
February 2005 examiner conceded that the stress of being in 
service and away from home may have caused a temporary 
exacerbation of his condition.  Therefore, as the evidence is in 
equipoise and affording the Veteran the benefit of the doubt, the 
Board concludes service connection for recurrent major depression 
with psychotic features is warranted.    


ORDER

Service connection for recurrent major depression with psychotic 
features 
granted.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


